DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 and 19 are objected to because of the following informalities:  
Claim 1: the recitation of “the distal end” on line 8 is suggested to be recited as --the distal front end-- to avoid any confusion of antecedent basis. 
Claims 7 and 19: the recitations of “BMP” are suggested to be recited as --bone morphogenic protein-- so as to avoid any confusion.
Claims 2-10 are objected to for incorporating the above informalities. Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an actuation mechanism coupling the trigger with the inner shaft” in claim 11 because “mechanism” is a generic placeholder with the functional language of “actuation…[and] coupling the trigger with the inner shaft.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: lever arms similar to that described in [0043]-[0045] since trigger member 306 is connected to inner shaft via lever arm similar to that for embodiment of Fig. 2 (see instant [0069]).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the recitation of “the aperture is located along the tip equal-distant about the circumference of the tip” is confusing because it is unclear with what the aperture is equal-distant with about the circumference of the tip. However, as best understood for the purpose of continuous examination, the aperture being at a location on the tip is at an equal distance with itself about the circumference of the tip. Appropriate clarification is required.
Regarding claims 8-10, the recitations of “a plurality of apertures” is confusing because it is unclear whether these recitations include the aperture of claim 1. In other words, it is unclear if the scope of “a plurality of apertures” in claims 8-10 includes the scope of two apertures (one required in claim 1 and one more to make a plurality) or if the scope is for three or more apertures (one required in claim 1 and two for the plurality of apertures recited in respective claims 8-10). However, as best understood for the purpose of continuous examination, the recitations have been interpreted as requiring that the tip comprises a plurality of apertures including the aperture of claim 1. Therefore, it is suggested that the claims be amended as follow: the recitation of “the tip having an aperture” on line 12 of claim 1 be amended to require that --the tip having at least one aperture--; the recitations of “the aperture” on line 14 of claim 1 and claims 2-6 be amended to recite --the at least one aperture--; and claims 8-10 be amended to recite --The bioinjection device of claim 1, wherein the at least one aperture comprising a plurality of apertures-- to clarify the confusion. Appropriate clarification is required.
Regarding claim 11, the recitation of “the plurality of tip apertures” lack antecedent and is confusing basis because this is the first recitation of the limitation but the claim already requires that the tip includes an aperture on line 13. Therefore, it is unclear whether the recitation of “each of the plurality of tip apertures” includes the aperture of line 13. However, as best understood for the purpose of continuous examination, the recitations have been interpreted as requiring that the tip comprises a plurality of tip apertures including the aperture of line 13. Therefore, it is suggested that the claim be amended as follow: the recitation of “the tip including an aperture for dispensing the medicament” in line 13 be amended to recite -- the tip including a plurality of apertures for dispensing medicament--; and the recitation of “plurality of tip apertures” in line 15 be amended to recite --plurality of apertures-- to clarify this confusion.
Regarding claim 12, the recitations of “at least one aperture” and “at least another one aperture” are also confusing because it is unclear which apertures these recitations are referring to due to the confusion in claim 11. It is unclear whether any of these recitations are referring to the aperture of line 13 or if both recitations are referring to the plurality of tip apertures of line 15. However, as best understood for the purpose of continuous examination, the recitations have been interpreted as referring to one of the plurality of apertures of claim 11 which includes the aperture of line 13 and the plurality of tip apertures of line 15. Moreover, as consistent with the above suggestion, the recitations of claim 12 is also suggested to be amended as --at least one aperture of the plurality of apertures-- and --at least another aperture of the plurality of apertures--, respectively to clarify the confusion. It is noted that the amendment to claim 12 should be consistent with the clarification to claim 11 if applicant intends to amend claim 11 in a different manner.
Regarding claim 14, the recitation of “the tip includes a plurality of apertures for dispensing medicament” is confusing because it is unclear whether the limitation of the claim is requiring another different set of plurality of apertures different from the aperture of line 13 of claim 11 and the plurality of tip apertures of line 15 of claim 11. However, as best understood for the purpose of continuous examination, the recitation is interpreted as referring to the same plurality of apertures of claim 11, see above for interpretation details. Therefore, the claim does not appear to further limit claim 11. However, if applicant intends to require a different set of plurality of apertures different from the apertures of claim 11, appropriate clarification is required. Moreover, appropriate citation of support is suggested to avoid issues of new matter.
Regarding claim 15, the recitation of “the apertures” is confusing because it is unclear which apertures the claim is referring to since only one aperture is recited in line 13 of claim 11 while a plurality of tip apertures is recited in line 15 of claim 11. Therefore, it is unclear whether “the apertures” is referring to the plurality of tip apertures” or if the apertures is referring to the aperture of line 13 of claim 11 and the plurality of tip apertures of line 15 of claim 11. However, as best understood for the purpose of continuous examination, the recitation is interpreted as referring to the same plurality of apertures of claim 11 including the aperture of line 13 and the plurality of tip apertures of line 15, see above for interpretation details. Therefore, the recitation of claim 15 is also suggested to be amended to recite --the plurality of apertures-- to avoid the confusion. However, if applicant intends to require a different scope, appropriate clarification is required.
Regarding claims 16 and 17, it is noted the recitations of “the aperture” as presented is interpreted as referring to the aperture of line 13 of claim 11. However, if claim 11 is to be amended as suggested above, the recitations in claims 16 and 17 are suggested to also be amended to recite --the plurality of apertures-- to avoid any additional confusion.
Claims 12-19 are also rejected for incorporating the above confusion through their respective claim dependencies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nic (US Pat. No. 5,431,654) in view of Gall (US Pat. No. 4,871,094).
Claim 1. Nic discloses a bioinjection device, comprising: 
a housing having a handle member (21) and an elongated barrel (20) connected to the handle member, the elongated barrel having a channel (i.e., channel of receiver 20 throughwhich rod 50 extends) and a distal front end defining an opening (i.e., opening of flange 27) (Fig. 3; col. 4, lines 18-22); 
a trigger (70) pivotally mounted on the housing (Fig. 3; col. 5, lines 46-57)
an inner shaft (50) having an end portion received within the channel of the elongated barrel, the inner shaft being slidable between a first position in which the end portion of the inner shaft is retracted within the elongated barrel (Fig. 3) and a second position in which the end portion of the inner shaft extends past the opening at the distal end of the elongated barrel (Figs. 4, 5); and
a tip (12,13,15) (Fig. 9) positioned at the most distal end of the bioinjection device (Fig. 1), the entire tip removably attachable to the distal front end of the elongated barrel (Fig. 3; col. 3, lines 41-51), the tip containing a medicament (14), the tip having an aperture (i.e., opening at the end tip 15) for dispensing the medicament therethrough when the inner shaft is in the second position (Fig. 1; col. 9, line 68 until col. 10, line 8).
While Nic discloses that cartridge 12 is loaded with bone cement 14 (col. 9, lines 42-56), Nic does not explicitly disclose that the medicament being disposed in the most distal portion of the tip before use of the bioinjection device (lines 11-12) or that the aperture having an initial sealed state that is subsequently unsealable to control direction of dispersion of the medicament (lines 14-15). However, Gall also discloses a bioinjection device for dispensing a substance that is liquid or semi-solid (Abstract) comprising a tip that is positioned at the most distal end of the bioinjection device (Figs. 13-18), the entire tip removably attachable to the distal front end of the elongated barrel of a housing (col. 8, line 52 until col. 9, line 4), the tip containing a medicament and the medicament being disposed in the most distal portion of the tip before use of the bioinjection device (col. 8, lines 53-54; i.e., since central bore 154 is pre-loaded with substance to be dispensed and central bore 154 is the most distal portion of the tip), and the tip having an aperture (i.e., opening at the end of bore 154) for dispensing the medicament therethrough when the inner shaft is in the second position (Fig. 14; col. 8, lines 20-43); and the aperture having an initial sealed state that is subsequently unsealable to control direction of dispersion of the medicament (col. 9, lines 45-54; i.e., the direction of dispersion being the direction to which the opening of tip 150 is directed to after removal of seal 202 initially covering tip 150). Therefore, since both Nic and Gall are drawn to bioinjection devices, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Nic with the features of 1) the medicament being disposed in the most distal portion of the tip before use of the bioinjection device so as to prefill cartridge 12 and dispensing nozzle 13 prior to installing onto the apparatus for dispensing as disclosed by Gall since such arrangement would allow for easier use, disposability of the tip and reduces manufacturing cost (col. 7, lines 41-46 of Gall) and 2) the aperture having an initial sealed state that is subsequently unsealable to control direction of dispersion of the medicament as disclosed by Gall so as to cover the tip until it is properly installed on the apparatus for dispensing thus allowing for easy and efficient preparation of a dosage of the substance for use (col. 8, lines 10-19 of Gall).
Claims 2 and 3. Nic in view of Gall discloses the bioinjection device of claim 1, but does not further disclose that the aperture has a diameter between 10 millimeters and 17 millimeters (as per claim 2) or that the aperture is 5 millimeters in length (as per claim 3). However, the instant disclosure does not provide criticality for the claimed dimensions but instead appears to disclose that the apertures may vary in size and shape (instant [0016]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the device of Nic in view of Gall with the features of the aperture has a diameter between 10 millimeters and 17 millimeters (as per claim 2) or that the aperture is 5 millimeters in length (as per claim 3) depending on the particular treatment requirement and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 for additional details. For example, one skilled in the art would have known to select the diameter and length of the aperture depending on the size of the substance contained therein.
Claim 4. Nic in view of Gall discloses the bioinjection device of claim 1, wherein Nic further discloses that the aperture is located along the tip equal-distant about the circumference of the tip (Fig. 9; i.e., opening of tip 15).
Claim 5. Nic in view of Gall discloses the bioinjection device of claim 1, wherein Gall further discloses that the aperture is sealed using one or more materials in the group comprising foil, plastic, silicon, polymers, acrylics, and metal strips (col. 10, lines 43-45; i.e., since the disposable tips can be made of a material such as polypropylene and snap-off seal 202 is part of disposable tip 150). Therefore, it would have been further obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Nic in view of Gall with the feature of the aperture is sealed using one or more materials in the group comprising foil, plastic, silicon, polymers, acrylics, and metal strips disclosed by Gall (col. 10, lines 43-45) since Gall discloses that such material being suitable for a tip and its seal usable for a bioinjection device. Thus, such modification would have been a simple substitution of one known element (undisclosed material for 12 13,15 of Nic interpreted as the claimed tip) for another (propylene material for tip of Gall) to obtain predictable results (containing a liquid or semi-liquid substance for dispensing), see MPEP 2143(I)(B) for additional details.
Claim 6. Nic in view of Gall discloses the bioinjection device of claim 1, wherein Gall further discloses that the aperture is selectively opened, perforated, or removed to control the direction or angle of medicament dispersion (col. 9, lines 45-54; i.e., seal 202 is selectively removed from covering tip 150). Therefore, Nic in view of Gall also discloses that the aperture is selectively opened, perforated, or removed to control the direction or angle of medicament dispersion similar to seal 202 as disclosed by Gall (col. 9, lines 45-54).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nic (US Pat. No. 5,431,654) in view of Gall (US Pat. No. 4,871,094) further in view of Henniges (US Pub. No. 2008/0009792 A1).
Claim 7. Nic in view of Gall discloses the bioinjection device of claim 1, wherein Nic discloses the medicament includes bone cement but does not explicitly disclose one or more from the group comprising autograft, allograft and BMP. However, Henniges also disclose a bioinjection device for delivering bone cement, wherein the bone cement include bone morphogenic proteins (BMP) ([0100]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Nic in view of Gall with the feature of one or more from the group comprising autograft, allograft and BMP as disclosed by Henniges since Henniges discloses therapeutic materials including BMP are known suitable compositions for bone cement ([0100]). Moreover, such modification is considered a simple substitution of one known element (cement of Nic) for another (cement with therapeutic materials of Henniges) to obtain predictable results (cement for treating bone), see MPEP 2143(I)(B) for additional details.

Claims 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nic (US Pat. No. 5,431,654) in view of Gall (US Pat. No. 4,871,094) further in view of Biyani (US Pub. No. 2011/0034885 A1).
Claims 8-10. Nic in view of Gall discloses the bioinjection device of claim 1, but does not further disclose of a plurality of apertures, wherein the plurality of apertures vary in size, one from the other (as per claim 8), wherein the plurality of apertures vary in shape, one from the other (as per claim 9), and wherein the plurality of apertures are all of the same shape (as per claim 10). However, it is noted that Biyani also discloses a bioinjection device comprising a tip with a plurality of apertures (26, 25) to allow for delivery of bone cement or other materials in different directions (Figs. 6, 7) and further discloses that a greater number of apertures would provide additional selective relative positioning for greater directional control of the injection ([0029]). Therefore, since both Nic in view of Gall and Biyani are drawn to bioinjection devices with a tip for delivering bone cement, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the forward extending tip 15 of Nic in view of Gall with the tip comprising a plurality of apertures as disclosed by Biyani to provide greater directional control of the injection ([0029] of Biyani).
While Nic in view of Gall and Biyani discloses the tip comprising a plurality of apertures having the same shape (Figs. 6, 7 of Biyani) (as per claim 10), Nic in view of Gall and Biyani does not further disclose wherein the plurality of apertures vary in size, one from the other (as per claim 8) or wherein the plurality of apertures vary in shape, one from the other (as per claim 9). However, the instant disclosure does not provide criticality for the claimed features since the instant disclosure discloses that the apertures may vary in size and shape (instant [0016]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the device of Nic in view of Gall and Biyani with the features of the plurality of apertures vary in size, one from the other (as per claim 8) and the plurality of apertures vary in shape, one from the other (as per claim 9) depending on the particular treatment requirement and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 for additional details. For example, one skilled in the art would have known to select an appropriate size and shape variation for the plurality of apertures to achieve flow characteristics required by a particular treatment.

Claim 11. Nic discloses a bioinjection device, comprising: 
a housing having a handle member (21) and an elongated barrel (20) connected to the handle member, the elongated barrel having a channel (i.e., channel of receiver 20 throughwhich rod 50 extends) and a distal front end defining an opening (i.e., opening of flange 27) (Fig. 3; col. 4, lines 18-22); 
a trigger (70) pivotally mounted on the housing (Fig. 3; col. 5, lines 46-57)
an inner shaft (50) having an end portion received within the channel of the elongated barrel, the inner shaft being slidable between a first position in which the end portion of the inner shaft is retracted within the elongated barrel (Fig. 3) and a second position in which the end portion of the inner shaft extends past the opening at the distal end of the elongated barrel (Figs. 4, 5); 
a tip (12,13,15) (Fig. 9) positioned at the most distal end of the bioinjection device (Fig. 1), the entire tip removably attachable to the distal front end of the elongated barrel (Fig. 3; col. 3, lines 41-51), the tip containing a medicament (14), the tip having an aperture (i.e., opening at the end tip 15) for dispensing the medicament therethrough when the inner shaft is in the second position (Fig. 1; col. 9, line 68 until col. 10, line 8); and
an actuation mechanism coupling the trigger with the inner shaft (Figs. 3 and 4; col. 5, line 46 until col. 9, line 7, particularly col. 6, line 65 until col. 7, line 51; i.e., actuation mechanism coupling between trigger 70 with rod 50 includes lever 92 similar to disclosed by instant disclosure).
While Nic discloses that cartridge 12 is loaded with bone cement 14 (col. 9, lines 42-56), Nic does not explicitly disclose that the medicament being disposed in the most distal portion of the tip before use of the bioinjection device (lines 12-13) or a directional control member that is operative to selectively control the amount of dispersion of medicament from each of the plurality of tip apertures (lines 14-15). However, Gall also discloses a bioinjection device for dispensing a substance that is liquid or semi-solid (Abstract) comprising a tip that is positioned at the most distal end of the bioinjection device (Figs. 13-18), the entire tip removably attachable to the distal front end of the elongated barrel of a housing (col. 8, line 52 until col. 9, line 4), the tip containing a medicament and the medicament being disposed in the most distal portion of the tip before use of the bioinjection device (col. 8, lines 53-54; i.e., since central bore 154 is pre-loaded with substance to be dispensed and central bore 154 is the most distal portion of the tip), and the tip having an aperture (i.e., opening at the end of bore 154) for dispensing the medicament therethrough when the inner shaft is in the second position (Fig. 14; col. 8, lines 20-43); and the aperture having an initial sealed state that is subsequently unsealable to control direction of dispersion of the medicament (col. 9, lines 45-54; i.e., the direction of dispersion being the direction to which the opening of tip 150 is directed to after removal of seal 202 initially covering tip 150). Therefore, since both Nic and Gall are drawn to bioinjection devices, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Nic with the feature of the medicament being disposed in the most distal portion of the tip before use of the bioinjection device so as to prefill cartridge 12 and dispensing nozzle 13 prior to installing onto the apparatus for dispensing as disclosed by Gall since such arrangement would allow for easier use, disposability of the tip and reduces manufacturing cost (col. 7, lines 41-46 of Gall).
Moreover, Nic in view of Gall also does not explicitly disclose of a directional control member that is operative to selectively control the amount of dispersion of medicament from each of the plurality of tip apertures (lines 14-15). However, it is noted that Biyani also discloses a bioinjection device comprising a tip with a plurality of apertures (26, 25) with a directional control member (40) that is operative to selectively control the amount of dispersion of medicament from each of the plurality of tip apertures ([0020]-[0023]) to allow for delivery of bone cement or other materials in different directions (Figs. 6, 7) and further discloses that a greater number of apertures would provide additional selective relative positioning for greater directional control of the injection ([0029]). Therefore, since both Nic in view of Gall and Biyani are drawn to bioinjection devices with a tip for delivering bone cement, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the forward extending tip 15 of Nic in view of Gall with the tip comprising a plurality of apertures and further comprising a directional control member that is operative to selectively control the amount of dispersion of medicament from each of the plurality of tip apertures as disclosed by Biyani to provide greater directional control of the injection ([0029] of Biyani).
Claim 12. Nic in view of Gall and Biyani discloses the bioinjection device of claim 11, wherein Biyani further discloses that the directional control member is rotatable to close at least one aperture while leaving at least another one aperture in an open position for dispensing the medicament (Figs. 6, 7; [0022]-[0023]). Therefore, Nic in view of Gall and Biyani also discloses that the directional control member is rotatable to close at least one aperture while leaving at least another one aperture in an open position for dispensing the medicament as disclosed by Biyani (Figs. 6, 7; [0022]-[0023]). 
Claim 13. Nic in view of Gall and Biyani discloses the bioinjection device of claim 11, wherein Biyani further discloses the directional control member is used to control the location or angle of dispersion of the medicament (Figs. 6, 7; [0022]-[0023]). Therefore, Nic in view of Gall and Biyani also discloses the directional control member is used to control the location or angle of dispersion of the medicament as disclosed by Biyani (Figs. 6, 7; [0022]-[0023]).
Claim 14. Nic in view of Gall and Biyani discloses the bioinjection device of claim 11, wherein the tip of Nic in view of Gall and Biyani includes a plurality of apertures for dispensing medicament such as apertures 25, 26 of the tip of Biyani (Figs. 6, 7).
Claim 15. Nic in view of Gall and Biyani discloses the bioinjection device of claim 14, but does not further disclose that the apertures are located along the tip equal-distant about the circumference of the tip. However, Biyani further discloses the tip comprises greater number of apertures positioned on the tip such as apertures 25, 26 to provide additional selective relative positioning for greater directional control of the injection of the bone cement ([0029]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Nic in view of Gall and Biyani with the feature of the plurality of apertures being appropriately positioned on the tip for controlling the direction of the injection suitable for the particular treatment application including the apertures are located along the tip equal-distant about the circumference of the tip since it has been held that choosing from a finite number of solutions to obtain a predictable result is a rationale for determining obviousness. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007). It can be seen that there are only a finite number of positions that the apertures can be placed on the tip, with one of the various positions being that the apertures being located along the tip equal-distant about the circumference of the tip. Therefore, it would have been obvious one of ordinary skill in the art to modify Nic in view of Gall and Biyani with such position since this is one of a limited number of possible positions for the apertures to be located relative to the tip.
Claims 16 and 17. Nic in view of Gall and Biyani discloses the bioinjection device of claim 11, but does not further disclose that the aperture has a diameter between 10 millimeters and 17 millimeters (as per claim 16) or that the aperture is 5 millimeters in length (as per claim 17). However, the instant disclosure does not provide criticality for the claimed dimensions but instead appears to disclose that the apertures may vary in size and shape (instant [0016]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the device of Nic in view of Gall and Biyani with the features of the aperture has a diameter between 10 millimeters and 17 millimeters (as per claim 16) or that the aperture is 5 millimeters in length (as per claim 17) depending on the particular treatment requirement and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 for additional details. For example, one skilled in the art would have known to select the diameter and length of the aperture depending on the size of the substance contained therein.
Claim 18. Nic in view of Gall and Biyani discloses the bioinjection device of claim 11, wherein Nic further discloses that the medicament can be prepared to a desired specification during a procedure (col. 9, lines 42-58).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nic (US Pat. No. 5,431,654) in view of Gall (US Pat. No. 4,871,094) and Biyani (US Pub. No. 2011/0034885 A1) further in view of Henniges (US Pub. No. 2008/0009792 A1).
Claim 19. Nic in view of Gall and Biyani discloses the bioinjection device of claim 1, wherein Nic discloses the medicament includes bone cement but does not explicitly disclose one or more from the group comprising autograft, allograft and BMP. However, Henniges also disclose a bioinjection device for delivering bone cement, wherein the bone cement include bone morphogenic proteins (BMP) ([0100]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Nic in view of Gall and Biyani with the feature of one or more from the group comprising autograft, allograft and BMP as disclosed by Henniges since Henniges discloses therapeutic materials including BMP are known suitable compositions for bone cement ([0100]). Moreover, such modification is considered a simple substitution of one known element (cement of Nic) for another (cement with therapeutic materials of Henniges) to obtain predictable results (cement for treating bone), see MPEP 2143(I)(B) for additional details.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5 of U.S. Patent No. 10,869,964 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patented claims require a bioinjection device comprising a housing, a trigger, an inner shaft, and a tip. It is noted that patented claim 3 requires the limitation of “the aperture having an initial sealed state that is subsequently unsealable to control a direction of dispersion of the medicament” with the requirement of a directional control member operative to selectively close at least one aperture. It is clear that all of the limitations of the instant claims are found in the patented claims. The differences between the instant claims and the patented claims lies in the fact that the patented claims include more elements and are thus more specific. Thus, the invention of the patented claims is in effect a “species” of the “generic” invention of the instant claims. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the patented claims, they are not patentably distinct from the patented claims.

Claims 1-19 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 of U.S. Patent No. 9,750,879 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patented claims require a bioinjection device comprising a housing, a trigger, an inner shaft, and a tip. It is noted that patented claim 2 requires the limitation of “the aperture having an initial sealed state that is subsequently unsealable to control a direction of dispersion of the medicament” with the requirement of a directional control member operative to selectively close at least one aperture. Therefore, it is clear that all of the limitations of the instant claims are found in the patented claims. Additional differences between the instant claims and the patented claims lies in the fact that the patented claims include more elements and are thus more specific. Thus, the invention of the patented claims is in effect a “species” of the “generic” invention of the instant claims. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the patented claims, they are not patentably distinct from the patented claims.

Claims 1-19 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-19 of U.S. Patent No. 9,750,879 B2 in view of Peschke (US Pat. No. 5,135,493) or Biyani (US Pub. No. 2011/0034885 A1) and Nic (US Pat. No. 5,431,654). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patented claims require a bioinjection device comprising a housing, a trigger, an inner shaft, and a tip. However, although patented claim 1 requires an actuation mechanism, patented claim 10 does not explicitly require that “an actuation mechanism coupling the trigger with the inner shaft” of claim 11. However, it is noted that Peschke also discloses a bioinjection device comprising a housing (11), a trigger (13), an inner shaft (20), a tip (Fig. 2; i.e., illustrated as being entirely removably attached in Figs. 6A, 6B), and a directional control member (42,44), and further comprising an actuation mechanism (21) coupling the trigger with the inner shaft so as to allow for the trigger to cause movement of the inner shaft for dispensing the medicament (Fig. 6B; col. 2, lines 57-68). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify these patented claims with the feature of an actuation mechanism coupling the trigger with the inner shaft as disclosed by Peschke to allow for the trigger to cause dispensing of medicament (col. 2, lines 57-68 of Peschke).
It is noted that the rejection on the ground of nonstatutory double patenting as being unpatentable over claims 10-19 of U.S. Patent No. 9,750,879 B2 also being in view Nic and Biyani since Nic discloses an actuation mechanism and Biyani discloses a directional control member as explained in the rejection above.
it is clear that all of the limitations of the instant claims are found in the patented claims in view of Peschke or Nic and Biyani. Additional differences between the instant claims and the patented claims lies in the fact that the patented claims include more elements and are thus more specific. Thus, the invention of the patented claims is in effect a “species” of the “generic” invention of the instant claims. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the patented claims, they are not patentably distinct from the patented claims.

Claims 1-19 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 6-10 of U.S. Patent No. 10,869,964 B2 in view of Peschke (US Pat. No. 5,135,493) or Biyani (US Pub. No. 2011/0034885 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patented claims require a bioinjection device comprising a housing, a trigger, an inner shaft, and a tip. Although patented claim 3 requires that the directional control member operative to selectively close at least one aperture, patented claim 1 does not explicitly require this feature and thus does not require that the “the aperture having an initial sealed state that is subsequently unsealable to control a direction of dispersion of the medicament” of instant claim 1 and “a directional control member that is operative to selectively control the amount of dispersion of medicament from each of the plurality of tip apertures” of instant claim 11. Again, Peschke also discloses a bioinjection device comprising a housing (11), a trigger (13), an inner shaft (20), a tip (Fig. 2; i.e., illustrated as being entirely removably attached in Figs. 6A, 6B), and a directional control member (42,44) for open the selected opening for dispensing (col. 4, line 43 until col. 5, line 2). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify these patented claims with the feature of the aperture having an initial sealed state that is subsequently unsealable to control a direction of dispersion of the medicament via a directional control member that is operative to selectively control the amount of dispersion of medicament from each of the plurality of tip apertures as disclosed by Peschke to dispense from the desired openings and thereby control dispensing (col. 4, line 43 until col. 5, line 2 of Peschke).
It is noted that the rejection on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 6-10 of U.S. Patent No. 10,869,964 B2 also being in view Biyani, since Biyani discloses a directional control member as explained in the rejection above.
Therefore, it is clear that all of the limitations of the instant claims are found in the patented claims in view of Peschke or Biyani. Additional differences between the instant claims and the patented claims lies in the fact that the patented claims include more elements and are thus more specific. Thus, the invention of the patented claims is in effect a “species” of the “generic” invention of the instant claims. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993). Since the instant claims are anticipated by the patented claims, they are not patentably distinct from the patented claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783